Citation Nr: 0323962	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  03-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral defective 
vision, claimed as residual effects of eye injuries incurred 
during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 30, 1944 to 
January 13, 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in June 2002, wherein service connection for 
bilateral eye injuries was denied.

Subsequently, upon a motion filed by The American Legion on 
behalf of the veteran, the Board advanced this appeal on its 
docket, finding "good or sufficient cause" to grant the 
motion.  In a letter dated on August 20, 2003, the Board 
notified the veteran and his representative of the decision 
on the motion to advance, and informed them that the Board 
would promptly decide this appeal. 


FINDINGS OF FACT

1.  There is no medical evidence indicating that the veteran 
incurred, complained of, or was treated for, any eye injury 
or vision-related condition during service. 

2.  There is no medical evidence attributing the veteran's 
current defective vision to service.


CONCLUSION OF LAW

Bilateral defective vision, claimed as residual effects of 
eye injuries in service, was not incurred during, or 
aggravated by, service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Several years ago, Congress enacted legislation that 
redefined the obligations of VA with respect to the duty to 
assist a veteran in pursuing a claim, and imposed on VA 
certain notification requirements.  The Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The final VA regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as in the instant case, as well as 
any claim not decided as of that date.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a letter dated in April 2002.  
In particular, the veteran was notified that VA would obtain 
all relevant evidence in the custody of the federal 
government.  He was advised that it was his responsibility to 
support his claim with relevant medical treatment records 
from non-federal sources, if any, but that the VA would 
assist him in obtaining such records.  Accordingly, the Board 
finds that the veteran was advised as to what evidence was 
needed to establish entitlement to the benefits sought, and 
the applicable statutory and regulatory criteria.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002).  In this case, the VA has sought and 
obtained the veteran's service medical records.  Also, the 
record contains the examination report of Dr. Ralph Maxwell 
III, dated in February 2001, which the veteran maintains is 
pertinent to his claim.  
The Board also notes that the veteran indicated in his claim 
form that another doctor, "Dr. Strauss", treated him in 
1991.  The veteran testified at the RO hearing in February 
2003 that "Dr. Strauss" performed surgery for cataracts 
(see hearing transcript), and that Dr. Maxwell performed a 
"laser beam treatment" on his eyes.  The record also 
indicates that the veteran reported in June 2002 that he has 
tried to "contact doctors who treated [him] without 
success."  While it is true that the veteran ultimately is 
responsible for substantiating his claim with relevant 
medical evidence, the VA has a duty to assist him in 
gathering such evidence.  See 38 C.F.R. § 5103A(a)(1) and 
(b)(1).  The record does not indicate whether the VA 
attempted to obtain the records pertaining to the surgery for 
cataracts and the "laser beam treatment."  Nonetheless, the 
Board is of the opinion that the absence of such records in 
the claims folder, even assuming that they do exist and are 
relevant to the claim, would not preclude the Board's 
decision now on the merits of this case, or result in a 
different finding as to service connection, as discussed 
below.  

II.  Service Connection for Bilateral Defective Vision, 
Claimed as Residual Effects of Eye Injuries Incurred during 
Service

The veteran contends that: (1) he currently suffers from 
defective vision; (2) while in the Navy, he participated in 
"survival drills" that used certain gases and/or chemicals; 
and (3) his current eye condition was "caused" or 
"aggravated by" his participation in these drills (see 
veteran's appeal form, "VA Form 9," dated in March 2003).    

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  If chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

There is nothing in the veteran's service medical records to 
indicate that the veteran injured his eyes during service.  
Nor do they show that he ever complained of, or was treated 
for, eye injuries or a vision-related condition during 
service.  The only notations in these records pertaining to 
the eyes provide that (1) apparently upon enlistment in 
November 1944, the veteran's vision was 15/20 in the right 
eye and 7/20 in the left eye, and that color perception was 
normal; and (2) shortly thereafter, in December 1944, the 
veteran's vision was 15/20 in both eyes, with no explanation 
as to the apparent improvement in vision in the left eye 
noted at that time.  There is no evidence in the service 
medical records linking service to any eye injury, defective 
vision, or eye-related condition.       

Indeed, the only post-discharge medical evidence in the 
record evidencing vision problems is dated well over a half-
century after the veteran was discharged from duty.  See 
examination report of Dr. Ralph Maxwell III dated in February 
2001.  Dr. Maxwell's report indicates that the notations 
therein are based upon an "[e]xamination of 2/17/1999."  
Dr. Maxwell's report provides that the veteran is able to 
take brief excursions a mile or less away from home, but is 
"legally blind," and has "cystoid macular edema."  Nowhere 
in this report does Dr. Maxwell attribute the veteran's 
current defective vision or cystoid macular edema to military 
service.   

In addition, as discussed above, the Board acknowledges that 
the veteran maintains that, in 1991, he was under the care of 
a "Dr. Strauss," who performed surgery for cataracts (see 
transcript of the hearing conducted at the RO in February 
2003).  Further, the RO hearing transcript reflects the 
veteran's testimony that Dr. Maxwell performed a "laser beam 
treatment" on his eyes.  Evidence of surgery for cataracts 
and the "laser beam treatment" is not in the record.  
Nonetheless, even assuming that such treatment records exist 
and that they link the veteran's service to the alleged eye 
injuries, such evidence would be insufficient for the 
purposes of service connection here because, again, there is 
nothing in the service medical records indicating that the 
veteran incurred, complained of, or was treated for, an eye 
injury or any vision-related problem during service.  The 
Board would be unable to accept any such opinion linking 
service to the claimed eye condition as proof of the 
veteran's claim because it would be grounded solely upon the 
veteran's own accounting of his medical history, not upon a 
review of service medical records evidencing an eye injury or 
condition, or treatment therefor.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (the Board is not required to 
accept as probative on the issue of service connection 
doctors' opinions that are based solely on the veteran's 
recitation of his own medical history). 

In sum, the Board finds that there is no competent medical 
evidence in the record relating the veteran's current eye 
condition to military service.  There is neither medical 
evidence indicating that the veteran's eyes were harmed in 
any way during service, nor any treatment for a vision-
related condition.  Nor does the evidence support a finding 
that service could have aggravated a pre-existing eye 
condition or vision defect.  Accordingly, the Board concludes 
that the preponderance of the evidence is against a finding 
of service connection here.  







ORDER

Service connection for bilateral defective vision, claimed as 
residual effects of eye injuries incurred during service, is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

